EXHIBIT 10.27t
PERFORMANCE-
BASED RESTRICTED
STOCK GRANT
 
Terms


TIFFANY & CO.
a Delaware Corporation
(the “Parent”)
AMENDED AND RESTATED
TERMS OF PERFORMANCE-BASED RESTRICTED STOCK GRANT
(Non-Transferable)
under the
2005 EMPLOYEE INCENTIVE PLAN
(the “Plan”)
Terms Effective January 15, 2014 and Amended and Restated Effective March 18,
2015 solely with respect to the grant to Michael J. Kowalski on January 16, 2014


1. Introduction and Terms of Grant. Participant has been granted (the “Grant”)
Stock Units which shall be settled by the issuance and delivery of Shares of the
Parent’s Common Stock. The Grant has been made under the Plan by the Stock
Option Subcommittee of the Parent Board (the “Committee”). The name of the
“Participant”, the “Grant Date”, the number of “Stock Units” granted, the
“Performance Period”, the “Earnings Threshold”, the “Earnings Target”, the
“Earnings Maximum” and the “ROA Target” are stated in the attached “Notice of
Grant”. The other terms and conditions of the Grant are stated in this document
and in the Plan. Certain initially capitalized words and phrases used in this
document are defined in the Definitions Appendix attached and elsewhere in this
document or in the Plan. Reference to Stock Units in this document is reference
to all or part of the Stock Units which are subject to the Grant, and not to
other Stock Units that have been granted or that may be granted in the future.


2. Grant and Adjustment. Subject to the terms and conditions stated in this
document, Participant has been granted Stock Units by the Parent. As of the
Grant Date, each Stock Unit has a Settlement Value of one Share, but the number
of Shares which shall be issued and delivered pursuant to the Grant on the
settlement of each Stock Unit (the “Settlement Value”) shall be subject to
adjustment as provided in Section 4.2(c) of the Plan, to adjust for, among other
corporate developments, stock splits and stock dividends. References to
Settlement Values in this document shall be deemed reference to Settlement
Values as so adjusted. As anticipated in Section 4.7 of the Plan, Shares that
have not been issued and delivered to a Participant shall be represented by
Stock Units.


3. Performance Vesting. Unless otherwise provided in sections 4 or 5 below, the
Performance Portion (as defined below) of the Stock Units will vest three
business days following the public announcement of the Parent’s audited,
consolidated financial results for the last fiscal year in the Performance
Period (the “Maturity Date”). A Stock Unit that has vested is herein referred to
as a “Vested Unit.” Within thirty (30) days following the Maturity Date, but in
no event later than December 31 of the calendar year in which the last day of
the Performance Period occurs, the Settlement Value of each Vested Unit shall be
issued and delivered to or for the account of Participant in Shares. As provided
for in Section 7 below, the Parent may make such delivery to a Service Provider.
In all circumstances, a Stock Unit which fails to vest on or before the Maturity
Date shall be void and shall not confer upon the owner of such Stock Unit any
rights, including any right to any Share. In the event that any provision of
this document would otherwise result in the issuance of a fractional Share, the
Parent will not be obligated to issue such fractional Share.


The “Performance Portion” shall be a percentage of the Stock Units calculated as
hereinafter provided (provided that the Performance Portion shall never exceed
100% of the Stock Units):
    



--------------------------------------------------------------------------------



(a)
The Performance Portion shall be 0% of the Stock Units if the Earnings Threshold
is not attained over the Performance Period.



(b)
Subject to reduction pursuant to subsection (c) below, if the Earnings Threshold
has been attained over the Performance Period, the Performance Portion shall be
100% of the Stock Units.



(c)
If the Earnings Threshold has been attained over the Performance Period the
Committee shall, in its sole discretion, have the right to reduce the
Performance Portion to 0% of the Stock Units or any percentage of the Stock
Units less than 100%. The Committee may exercise such discretion on any date
that occurs following the close of the Performance Period and prior to the
Maturity Date. The Committee has provided guidance to Participant with respect
to factors, including the Earnings Target, the Earnings Maximum and the ROA
Target, that the Committee intends to apply in effecting such a reduction, but
the Committee shall not be limited in its discretion to those factors.



“Earnings” means the Company’s consolidated earnings per share on a diluted
basis, as reported in the Company’s Annual Report on Form 10-K, aggregated over
the Performance Period and as adjusted by the Committee as provided for below
and in the Plan.


The “Earnings Threshold”, “Earnings Target” and “Earnings Maximum” are expressed
in the Notice of Grant as functions of Earnings, as so defined.


“ROA” means the Company’s consolidated return on average assets in each of the
fiscal years in the Performance Period, expressed as a percentage, and then
averaged over the entire Performance Period. In each of the fiscal years average
assets will be computed by averaging total assets at the beginning and at the
end of the fiscal year; net earnings for such fiscal years shall be divided by
average assets. Both total assets and net earnings shall be as reported in the
Company’s Annual Report on Form 10-K.


The “ROA Target” is expressed in the Notice of Grant as a function of ROA, as so
defined.


Each of Earnings and ROA is a “Performance Goal”. In determining whether the
Earnings Threshold has been met the Committee shall appropriately adjust any
evaluation of attainment of a Performance Goal to exclude any of the following
events that occurs during a Performance Period: (i) asset write-downs, (ii)
litigation or claim judgments or settlements, (iii) the effect of changes in tax
law, accounting principles or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs, and (v)
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in said Annual Report for the
applicable year.


4. Effect of Termination of Employment on Vesting. Except as provided in this
Section 4, no Stock Units shall vest if the Participant’s Date of Termination
occurs before the conclusion of the Performance Period:


(a)
if the Participant’s Date of Termination occurs by reason of death or Disability
within the last fiscal year of the Performance Period, Stock Units shall vest as
provided in Section 3 above as though the Participant’s Date of Termination had
not occurred before the conclusion of the Performance Period;






--------------------------------------------------------------------------------



(b)
if the Participant’s Date of Termination occurs by reason of death or Disability
within the second fiscal year of the Performance Period, 34% of Stock Units
shall vest on the date of such death or Disability;



(c)
if the Participant’s Date of Termination occurs by reason of death or Disability
within the first fiscal year of the Performance Period, 17% of Stock Units shall
vest on the date of such death or Disability;



(d)
if the Participant’s Date of Termination occurs by reason of Retirement at any
time during the Performance Period, Stock Units shall vest as provided in
Section 3 above as though the Participant’s Date of Termination had not occurred
before the conclusion of the Performance Period;



(e)
if the Participant’s Date of Termination occurs by reason of Cause, no Stock
Units shall vest;



(f)
if the Participant’s Date of Termination occurs by reason of Participant’s
voluntary resignation, no Stock Units shall vest; and



(g)
if the Participant’s Date of Termination occurs at the initiative of the
Participant’s employer (but not for Cause) the Committee reserves the right to
vest the Stock Units as follows, but may condition such vesting upon
Participant’s release of the Parent and its affiliates from all claims,
Participant’s agreement to reasonable non-competition covenants or both:



(i)
If the Date of Termination occurs in the last fiscal year of the Performance
Period, the percentage of the Stock Units the Committee may elect to vest will
be based on the Company’s cumulative performance during the first and second
fiscal year of the Performance Period, as compared to the Earnings Threshold,
Earnings Target, and Earnings Maximum expressed in the Notice of Grant. For
purposes of this Section 4(g)(i), the Earnings Threshold, Earnings Target, and
Earnings Maximum shall be pro-rated for the cumulative two-year period (66.67%),
and applied in a manner consistent with the guidance provided by the Committee
as referenced in Section 3(c) above. Achievement of the ROA Target shall not be
considered as a factor in determining the number of units to vest.



(ii)
If the Date of Termination occurs in the second fiscal year of the Performance
Period, the percentage of the Stock Units the Committee may elect to vest will
be based on the Company’s cumulative performance during the first fiscal year of
the Performance Period, as compared to the Earnings Threshold, Earnings Target,
and Earnings Maximum expressed in the Notice of Grant. For purposes of this
Section 4(g)(ii), the Earnings Threshold, Earnings Target, and Earnings Maximum
shall be pro-rated for the cumulative two-year period (33.33%), and applied in a
manner consistent with the guidance provided by the Committee as referenced in
Section 3(c) above. Achievement of the ROA Target shall not be considered as a
factor in determining the number of units to vest.



In the event of vesting pursuant to subsections (b) through (g) above, the
Settlement Value of each Vested Unit shall, within 30 days after vesting, be
issued and delivered to or for the account of Participant in Shares. As provided
for in Section 7 below, the Parent may make such delivery to a Service Provider.
For the avoidance of doubt, no Stock Units shall vest if the Participant’s



--------------------------------------------------------------------------------



Date of Termination occurs before the start of the Performance Period, or, with
respect to 4(g), during the first fiscal year of the Performance Period.


5. Effect of Change in Control on Vesting.


(a)
All Stock Units shall vest upon a Change in Control Date for a Terminating
Transaction unless such Change of Control Date occurs before the start of the
Performance Period in which case none of the Stock Units shall vest.



(b)
In the event of a Change in Control that is not a Terminating Transaction, Stock
Units will convert to Time-Based Restricted Stock Units as follows:



(i)
If the Change in Control occurs in the first or second fiscal year of the
Performance Period, then 55% Stock Units shall convert to Time-Based Restricted
Stock Units;



(ii)
If the Change in Control occurs in the last fiscal year of the Performance
Period, the percentage of the Target award number of Stock Units to convert to
Time-Based Restricted Stock Units will be based on the Company’s cumulative
performance during the first and second fiscal year of the Performance Period,
as compared to the Earnings Threshold, Earnings Target, and Earnings Maximum
expressed in the Notice of Grant. For purposes of this Section 5(b)(ii), the
Earnings Threshold, Earnings Target, and Earnings Maximum shall be pro-rated for
the cumulative two-year period (66.67%), and applied in a manner consistent with
the guidance provided by the Committee as referenced in Section 3(c) above.
Achievement of the ROA Target shall not be considered as a factor in determining
the number of units converted to Time-Based Restricted Stock Units.



(c)
The vesting of the Time-Based Restricted Stock Units converted as described in
Section 5(b):



(i)
Will be accelerated to the Date of Termination if the Participant is subject to
Involuntary Termination prior to the Maturity Date.

 
(ii)
Will occur on the Maturity Date, if Vesting has not otherwise been accelerated
as provided above.



(d)
For the avoidance of doubt no conversion or vesting shall occur pursuant to
Sections 5(b) or 5(c) above if the Change of Control Date occurs before the
start of the Performance Period.



(e)
In the event of vesting pursuant to this Section 5, the Settlement Value of each
Vested Unit shall, within thirty days after vesting, be issued and delivered to
or for the account of Participant in Shares. As provided for in Section 7 below,
the Parent may make such delivery to a Service Provider.






--------------------------------------------------------------------------------



6. No Dividends or Interest. No dividends or interest shall accrue or be payable
upon any Stock Unit. Until a Share is issued and delivered it shall not be
registered in the name of the Participant.


7. Withholding for Taxes. All distributions of Shares shall be subject to
withholding of all applicable taxes as computed by the finance department, and
the Participant shall make arrangements satisfactory to the Parent to provide
the Parent (or any Related Company) with funds necessary for such withholding
before the Shares are delivered. Without limitation to the Parent’s right to
establish other arrangements, the Parent may: (i) designate a single broker or
other financial services provider (“Services Provider”) to establish trading
accounts for Participants (each a “Participant’s Trading Account”); (ii) deliver
Shares to Participant’s Trading Account; (iii) provide Services Provider with
information concerning the applicable tax withholding rates for Participant;
(iv) cause Services Provider to sell, on behalf of Participant, sufficient
Shares to cover the Parent’s tax withholding obligations with respect to any
delivery of Shares to Participant (a “Covering Sale”); and (v) cause Services
Provider to remit funds resulting from such Covering Sale to Parent or any
Related Company that is the employer of Participant. As a condition to
distribution the Parent may require the Participant to provide the Services
Provider with such signed applications, authorizations, powers and other
documents necessary to accomplish the foregoing. Participant may, by written
notice to the Parent addressed to the Parent’s Secretary, and given no less than
ten (10) business days before the Maturity Date or other applicable vesting
date, elect to avoid such a Covering Sale by delivering with such notice a
bank-certified check payable to the Parent (or other type of check or draft
payable to the Parent and acceptable to the Secretary) in the estimated amount
of any such withholding required, such estimate to be provided by the Tiffany
and Company finance department. The Committee may approve other methods of
withholding, as provided for in the Plan, before the Shares are delivered.


8. Transferability. The Stock Units are not transferable otherwise than by will
or the laws of descent and distribution, and shall not be otherwise transferred,
assigned, pledged, hypothecated or otherwise disposed of in any way, whether by
operation of law or otherwise, nor shall it be subject to execution, attachment
or similar process. Upon any attempt to transfer the Stock Units otherwise than
as permitted herein or to assign, pledge, hypothecate or otherwise dispose of
the Stock Units otherwise than as permitted herein, or upon the levy of any
execution, attachment or similar process upon the Grant, the Grant shall
immediately terminate and become null and void.


9. Definitions. For the purposes of the Grant, certain words and phrases are
defined in the Definitional Appendix attached. Except where the context clearly
implies or indicates the contrary, a word, term or phrase used in the Plan shall
have the same meaning in this document.


10. Heirs and Successors. The terms of the Grant shall be binding upon, and
inure to the benefit of, the Parent and its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Parent’s assets and business.
Participant may designate a beneficiary of his/her rights under the Grant by
filing written notice with the Secretary of the Parent. In the event of the
Participant’s death prior to the full maturity of the Grant, the Shares will be
delivered to such Beneficiary to the extent that it was matured on the
Participant’s Termination Date. If the Participant fails to designate a
Beneficiary, or if the designated Beneficiary dies before the Participant, any
Shares issuable hereunder will be delivered to the Participant’s estate.


11. Administration. The authority to manage and control the operation and
administration of the Grant shall be vested in the Committee, and the Committee
shall have all powers with respect to the Grant as it has with respect to the
Plan. Any interpretation of the Grant by the Committee and any decision made by
it with respect to the Grant is final and binding.



--------------------------------------------------------------------------------



12. Clawback Provisions .Notwithstanding any other provisions in these terms to
the contrary, each Vested Unit hereunder, which has been issued and delivered to
or for the account of Participant, shall be subject to deductions and clawback
as may be required under any applicable law, government regulation or stock
exchange listing requirement, or any policy adopted by the Company, including
but not limited to the Policy for Recovery of Incentive-based Compensation
Erroneously Awarded to Executive Officers, adopted by the Parent Board on
September 18, 2013.


13. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of the Grant shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Parent.


14. Section 409A. Notwithstanding anything herein to the contrary, any benefits
and payments provided hereunder that are payable or provided to Participant in
connection with a termination of employment that constitute deferred
compensation within the meaning of Code Section 409A shall not commence in
connection with Participant’s termination of employment unless and until
Participant has also incurred a Separation from Service, and unless Employer
reasonably determines that such amounts may be provided to Participant without
causing Participant to incur additional tax obligations under Code Section 409A.
For the avoidance of doubt, it is intended that payments hereunder comply with
or satisfy, to the greatest extent possible, the exemptions from the application
of Code Section 409A. However, if Employer determines that these payments
constitute deferred compensation and Participant is, on the termination of his
service, a “specified employee” of Employer, as such term is defined in Code
Section 409A(a)(2)(B)(i), then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Code Section 409A, the
timing of the payments shall be delayed until the earlier to occur of: (i) the
date that is six months and one day after Participant’s Separation from Service
or (ii) the date of Participant’s death that occurs after Participant’s
Separation from Service. This Section 14 shall be administered, construed and
interpreted in a manner consistent with the requirements of Code Section 409A.
In no event shall Employer have any liability or obligation with respect to
taxes for which Participant may become liable as a result of the application of
Code Section 409A.


In addition to the provisions regarding Code Section 409A set forth above, the
following shall apply:


If Participant notifies Employer that Participant believes that any provision of
this Agreement (or of any award of compensation or benefit, including equity
compensation or benefits provided herein or at any time during his employment
with Employer) would cause Participant to incur any additional tax or interest
under Code Section 409A or Employer independently makes such determination,
Employer shall, after consulting with Participant, reform such provision (or
award of compensation or benefit) to attempt to comply with or be exempt from
Code Section 409A through good faith modifications to the minimum extent
reasonably appropriate. To the extent that any provision hereof (or award of
compensation or benefit) is modified in order to comply with Code Section 409A,
such modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Participant and Employer without violating the provisions of Code Section 409A.





--------------------------------------------------------------------------------



Appendix I -- Definitions
    
“Affiliate” shall mean any Person that controls, is controlled by or is under
common control with, any other Person, directly or indirectly.
    
“Cause” shall mean a termination of Participant’s employment which is the result
of:


(i)
Participant’s conviction or plea of nolo contendere to a felony or any other
crime involving financial impropriety or which would tend to subject Employer or
any of its Affiliates to public criticism or materially interfere with
Participant’s continued service to Employer;



(ii)
Participant’s willful violation of the Code of Conduct;



(iii)
Participant’s willful failure or refusal to perform substantially all such
proper and achievable directives issued by Participant’s superior (other than
any such failure resulting from Participant’s incapacity due to physical or
mental illness, any such actual or anticipated failure resulting from a
resignation by Participant for Good Reason, or any such refusal made by
Participant in good faith because Participant believes such directives to be
illegal, unethical or immoral) after a written demand for substantial
performance is delivered to Participant on behalf of Employer, which demand
specifically identifies the manner in which Participant has not substantially
performed Participant’s duties, and which performance is not substantially
corrected by Participant within ten (10) days of receipt of such demand;



(iv)
Participant’s gross negligence in the performance of Participant’s duties and
responsibilities materially injurious to the Employer;



(v)
Participant’s willful breach of any material obligation that Participant has to
Parent or Employer under any written agreement that Participant has with either
Parent or Employer;



(vi)
Participant’s fraud or dishonesty with regard to Employer or any of its
Affiliates; or



(vii)
Participant’s failure to reasonably cooperate in any investigation of alleged
misconduct by Participant or by any other employee of Parent, Employer or any
Affiliate of Parent or Employer.



For purposes of the previous sentence, no act or failure to act on Participant’s
part shall be deemed “willful” unless done, or omitted to be done, by
Participant in bad faith toward, or without reasonable belief that Participant’s
action or omission was in the best interests of, Parent, Employer or an
Affiliate of Parent or Employer. Notwithstanding the foregoing, Participant
shall not be deemed to have been terminated for Cause with respect to items (i)
through (vii)



--------------------------------------------------------------------------------



unless and until there shall have been delivered to Participant a copy of a
resolution duly adopted by the affirmative vote of not less than three-fourths
(3/4th) of the entire membership of the Employer Board at a meeting called and
held for such purpose (after reasonable notice to Participant and an opportunity
for Participant, together with Participant’s counsel, to be heard before such
Board), finding that, in the good faith opinion of such Board, Cause exists as
set forth in any of items (i) through (vii) above.


“Change in Control.” A Change in Control shall be deemed to have occurred if:


(i)
any Person, or any syndicate or group deemed to be a person under Section
14(d)(2) of the Exchange Act, excluding Parent or any of its Affiliates, a
trustee or any fiduciary holding securities under an employee benefit plan of
Parent or any of its Affiliates, an underwriter temporarily holding securities
pursuant to an offering of such securities or a corporation owned, directly or
indirectly by stockholders of Parent in substantially the same proportion as
their ownership of Parent, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 of the General Rules and Regulations under the Exchange Act),
directly or indirectly, of securities of Parent representing Thirty-five percent
(35%) or more of the combined voting power of Parent’s then outstanding
securities entitled to vote in the election of directors of Parent;



(ii)
if the Incumbent Directors cease to constitute a majority of the Parent Board;
provided, however, that no person shall be deemed an Incumbent Director if he or
she was appointed or elected to the Parent Board after having been designated to
serve on the Parent Board by a Person who has entered into an agreement with
Parent to effect a transaction described in clauses (i) through (iv) of this
definition;



(iii)
there occurs a reorganization, merger, consolidation or other corporate
transaction involving Parent, in each case with respect to which the
stockholders of Parent immediately prior to such transaction do not, immediately
after such transaction, own more than Fifty percent (50%) of the combined voting
power of the Parent or other corporation resulting from such transaction, as the
case may be; or



(iv)
all or substantially all of the assets of Parent or Employer are sold,
liquidated or distributed, except to an Affiliate of Parent;



Provided, that an event shall not constitute a Change in Control unless such
event also constitutes a “change in control event” under Treasury Regulation
Section 1.409A-3(i)(5).


“Change in Control Date” shall mean the date on which a Change in Control
occurs.



--------------------------------------------------------------------------------



“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor provisions thereto.


“Code Section 409A” shall mean Section 409A of the Code, and the regulations and
guidance promulgated thereunder.


“Code of Conduct” shall mean Parent’s (i) Code of Business and Ethical Conduct
for Directors, the Chief Executive Officer, the Chief Financial Officer and All
Other Officers of the Parent and (ii) Business Conduct Policy – Worldwide, as
amended from time to time prior to the Change of Control Date and as in effect
as of the Change of Control Date.


“Common Stock” shall mean the common stock of Parent.


“Date of Termination” shall mean, with respect to any Participant, the first day
occurring on or after the Grant Date on which Participant’s employment with
Employer terminates for any reason; provided that a termination of employment
shall not be deemed to occur by reason of a transfer of the employment of
Participant between Employers; and further provided that the Participant’s
employment shall not be considered terminated while the Participant is on a
leave of absence from the Employer approved by Employer or required by
applicable law; and further provided that a termination of employment shall not
be deemed to occur unless such termination of employment is also a Separation
from Service. If, as a result of a sale or other transaction, Employer ceases to
be an Affiliate of Parent, the occurrence of such transaction shall be treated
as the Participant’s Date of Termination caused by the Participant being
discharged by Employer.


“Disability” shall mean Participant’s incapacity due to physical or mental
illness which causes Participant to be absent from the full-time performance of
Participant’s duties with Employer for six (6) consecutive months provided,
however, that Participant shall not be determined to be subject to a Disability
for purposes of this Award unless Participant fails to return to full-time
performance of Participant’s duties with Employer within thirty (30) days after
written Notice of Termination due to Disability is given to Participant.


“Employer” shall mean the Affiliate of Parent that employs Participant from time
to time, and any successor to its business and/or assets by operation of law or
otherwise.


“Employer Board” shall mean the board of directors (or other highest governing
authority other than the shareholders) of Employer.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor provisions thereto.


“Good Reason” means Participant’s resignation from employment with Employer as a
result of any of the following:


(i)
a meaningful and detrimental alteration in Participant’s position or the nature
or status of Participant’s responsibilities (including reporting




--------------------------------------------------------------------------------



responsibilities) from those in effect immediately before the Change in Control
Date;


(ii)
a material failure by Employer to pay Participant a bonus or incentive award
commensurate with the bonus paid others at Participant’s job level (expressed as
a percentage of target bonus) unless such failure is justified by clear and
objective deficiencies of the business units for which Participant is
responsible;



(iii)
the relocation of the office of Employer where Participant was employed
immediately prior to the Change in Control Date to a location which is more than
50 miles away or should Employer require Participant to be based more than 50
miles away from such office (except for required travel on the Employer’s
business to an extent substantially consistent with Participant’s customary
business travel obligations in the ordinary course of business prior to the
Change in Control Date); or



(iv)
a Substantial Change.

        
“Incumbent Directors” shall mean those individuals who were members of the
Parent Board as of January 15, 2009 and those individuals whose later
appointment to such Board, or whose later nomination for election to such Board
by the stockholders of Parent, was approved by a vote of at least a majority of
those members of such Board who either were members of such Board as of January
15, 2009, or whose election or nomination for election was previously so
approved.


“Involuntary Termination” means (i) Participant’s termination of employment by
Employer without Cause or (ii) Participant’s resignation of employment with the
Employer for Good Reason.


“Notice of Termination” shall mean a written notice indicating the specific
termination provision in this Agreement relied upon and setting forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Participant’s employment under the provision so indicated.


“Parent” shall mean Tiffany & Co., a Delaware corporation, and any successor to
its business and/or assets by operation of law or otherwise.


“Parent Board” shall mean the Board of Directors of Parent.
    
“Person” shall mean any individual, firm, corporation, partnership, limited
partnership, limited liability partnership, business trust, limited liability
company, unincorporated association or other entity, and shall include any
successor (by merger or otherwise) of such entity.





--------------------------------------------------------------------------------



“Retirement” shall mean the occurrence of the Participant’s Date of Termination
after age 65 or the occurrence of the Participant’s Date of Termination after
age 55 pursuant to the retirement practices of Employer.


“Separation from Service” shall have the meaning defined in Treasury Regulation
Section 1.409A-1(h).


“Substantial Change” means any material change in the terms or conditions of
Participant’s employment (including in salary or target bonus) following a
Change of Control Date that is less favorable to Participant than those in
effect previous to the Change of Control Date other than (i) a change that has
been made on an across-the-board basis for substantially all of Employer’s
employees or (ii) a change in equity-based compensation (including the reduction
or elimination thereof) resulting from the Change in Control.


“Terminating Transaction” shall mean a Change in Control in which any one of the
following occurs:


(i)
the dissolution or liquidation of the Parent;



(ii)
a reorganization, merger or consolidation of the Parent with one or more Persons
as a result of which the Parent goes out of existence or becomes a subsidiary of
another Person; or



(iii)
upon the acquisition of substantially all of the property or more than eighty
percent (80%) of the then outstanding stock of the Parent by another Person;



provided that none of the foregoing transactions (i) through (iii) will be
deemed to be a Terminating Transaction, if as of a date at least fourteen (14)
days prior to the date scheduled for such transaction provisions have been made
in writing in connection with such transaction for the assumption of the Stock
Unit or the substitution for the Stock Unit of a new stock unit covering the
publicly-traded stock of a successor Person, with appropriate adjustments as to
the number and kind of shares.


“Time-Based Restricted Stock Unit” means a stock unit that shall not mature, and
which shall be deemed to have “expired,” upon the Participant’s Date of
Termination, if the Participant’s Date of Termination occurs before the Maturity
Date, provided, however, that if such Date of Termination occurs pursuant to an
Involuntary Termination or by reason of death or Disability, in which case the
Time-Based Restricted Stock Units will “mature” and vest on the Date of
Termination, and the Settlement Value of the Time-Based Restricted Stock Unit in
Shares shall be issued and delivered within thirty (30) days of the Date of
Termination to or for the account of Participant.

